Case: 2:20-cv-00267-SDM-EPD Doc #: 26-2 Filed: 06/17/20 Page: 1 of 4 PAGEID #: 325

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Sbarro Franchise Co., LLC, et al., Case No. 2:20-cv-00267-SDM-EPD

Plaintiffs, Judge Sarah D. Morrison

-VS- Magistrate Elizabeth Preston Deavers

Pizza Partners Operations, LLC, et al., AFFIDAVIT OF MARK INZETTA
Peter R. Silverman (SBN 0001589)
Michael A. Snyder (SBN 0069425)
Marcus A. Miller (SBN 0096597)
SHUMAKER, LOOP & KENDRICK, LLP
1000 Jackson Street
Toledo, Ohio 43604-5573
Telephone: 419.241.9000
Facsimile: 419.241.6894
E-Mail: psilverman@shumaker.com
msnyder@shumaker.com
mmiller@shumaker.com

Defendants.

dd di

Attorneys for Plaintiffs
* e *

Under the penalty of perjury, Mark Inzetta attests:

1, This Affidavit is submitted in support of the Motion for Default Judgment
filed in this action on behalf of Plaintiffs, Sbarro Franchise Co., LLC (“Sbarro
Franchise”), Sbarro, LLC, and Sbarro America, Inc. (“Sbarro America”) (collectively,
“Sbarro Group”).

2. I am the Chief Legal Officer and Corporate Secretary for Sbarro, LLC.

SLK_TOL:#3412874v1
Case: 2:20-cv-00267-SDM-EPD Doc #: 26-2 Filed: 06/17/20 Page: 2 of 4 PAGEID #: 326

3. I have personal knowledge of the information in this affidavit or I based it
on my review and analysis of the Sbarro Group’s business records or on information
produced by Sbarro employees who relied on Sbarro Group’s business records.

4. As part of my duties, I review and analyze the Sbarro Group’s files and
business records, which are kept in the ordinary course of business pursuant to a
regularly conducted business practice. The Sbarro Group’s businesses records that
support my attestations in this affidavit are, or were, made at or near the time by, or
from information transmitted by, a person with knowledge and are kept in the course of
the Sbarro Group’s regularly conducted business activities. It is, and was, the regular
practice of the Sbarro Group to make and keep such business records.

5. On October 31, 2018, Sbarro Franchise entered into franchise agreements
with Ft. Myers Pizza Partners, LLC (“Ft. Myers PP”}, Port Charlotte Pizza Partners, LLC
(“Port Charlotte PP”), and Tampa Pizza Partners, LLC (“Tampa PP”) (collectively, the
“Franchise Agreements”). The Franchise Agreements are attached to the Sbarro
Group’s Complaint as Exhibit A, B, and C, respectively.

6. Pizza Partners Operations, LLC (“Pizza Partners”), Pensacola Pizza
Partners, LLC (“Pensacola PP”), and Joseph Candito (“Candito”) (collectively,
“Guarantors”), each guaranteed the Agreements. The executed guarantee is attached to
the Sbarro Group’s Complaint as Exhibit D.

7. The Franchise Agreements requires the Ft. Myers PP, Port Charlotte PP,
and Tampa PP (collectively, “Franchisees”) to pay Continuing Royalties, as defined in

the Franchise Agreements.

Page 2 of 4
Case: 2:20-cv-00267-SDM-EPD Doc #: 26-2 Filed: 06/17/20 Page: 3 of 4 PAGEID #: 327

8. To date, the Franchisees have failed to pay Sbarro Franchise the
Continuing Royalties under the Franchise Agreements. The Franchisees and
Guarantors owe Sbarro Franchise a total of $68,632.90 for unpaid Continuing Royalties
under the Franchise Agreements.

9. On October 31, 2018, Sbarro America Properties, Inc. entered into a
sublease agreement with Ft. Myers PP. A copy of this sublease agreement is attached to
the Sbarro Group’s Complaint as Exhibit E. Sbarro, LLC, as the successor to Sbarro
America Properties, Inc., is the present sublessor on this sublease agreement.

10, On October 31, 2018, Sbarro America entered into a sublease agreement
with Port Charlotte PP. A copy of this sublease agreement is attached to the Sbarro
Group’s Complaint as Exhibit F.

11. On October 31, 2018, Sbarro, LLC entered into a sublease agreement with
Tampa PP. A copy of this sublease agreement is attached to the Sbarro Group’s
Complaint as Exhibit G. This sublease agreement along with the sublease agreements
referenced in the above paragraphs will collectively be referred to as the “Subleases.”

12. According to the terms of the Subleases, Ft. Myers PP, Port Charlotte PP,
and Tampa PP were obligated to pay Base Rent, Additional Rent (as defined under the
Subleases), taxes, assessments, liens, utility services, and other amounts under the
Subleases.

13. To date, the Franchisees have failed to pay $180,555.71 in Base Rent and
Additional Rent as required under the Subleases.

14. Specifically, Port Charlotte PP has failed to pay $62,816.34 to Sbarro

America for Base Rent and Additional Rent; Ft. Myers PP has failed to pay $51,679.35 to

Page 3 of 4
Case: 2:20-cv-00267-SDM-EPD Doc #: 26-2 Filed: 06/17/20 Page: 4 of 4 PAGEID #: 328

Sbarro, LLC for Base Rent and Additional Rent; and Tampa PP has failed to pay

$66,060.02 to Sbarro, LLC for Base Rent and Additional Rent. These totals are

doik.

MatkAnzet
Chief Legal Offifer and Corporate Secretary
Sbarro, LLC

exclusive of interest.

 

 

This affidavit was acknowledged before me on yi Une 4 , 2020, by

Mark Inzetta an individual.

 

Yrydile 4 Cirofavs

Notary Public

My Commission Expires: 9, [iz024 siden, [SEAL]

: Z—=. = NOTARY PUBLIC
STATE OF OHIO
Comm. Expires

05-13-2024

was

tty

‘4
fp fy

 

Page 4 of 4
